DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on April 13, 2022 has been fully considered. The amendment of claims 1, 2, 5, 10, 20 and addition of new claim 22 are acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claim(s) 1-2, 5-12, 16-18, 22 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994).

5. Kohlstrung et al discloses a composition that can be thermally cured, comprising:
a) 5-90%wt of a diene-based polymer or copolymer containing an olefinic double bond and an aromatically substituted olefin, which is liquid or paste-like at 22ºC, having glass transition temperature of -30ºC to +15ºC (Abstract) and having Mw of 1,000-50,000 (col. 4, lines 58-60) and the diene portion having vinyl bond in amount of 20-80%mol (col. 5, lines 5-18) and styrene content of 10-60%wt (col. 4, lines 35-53, as to instant claims 5-7), specifically a statistical copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur, one or more accelerators and quinone dioximes (Abstract; col. 6, lines 23-25, as to instant claim 22);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35, col. 9, lines 45-46, as to instant claims 1, 10); accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48, as to instant claims 8, 10); the quinone cross-linker is present in amount of 0-3%wt (col. 9, lines 46-47)
c) 10-45%wt of a filler (col. 6, lines 33-36, as to instant claims 10, 11);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65, as to instant claims 1, 10, 18), butadiene copolymers with styrene, isoprene rubbers, specifically cis-1,4-polybutadiene (Example 1, page 13);
f) up to 25%wt of an active carboxyl groups-containing polybutadiene with molecular mass of 1,000-10,000 (col. 7, lines 49-55; Example 1, page 13); 
g) up to 40%wt, or 5-25%wt of an aromatic hydrocarbon resin having softening point of more than 70ºC (col. 8, lines 1-25);
h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33, as to instant claim 9).

6.   The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).
Both physical and chemical blowing agents are present in amount of 0-6%wt (col. 9, lines 15-17), and thereby can be both 0%wt as well (as to instant claims 1, 2). It would have been further obvious to a one of ordinary skill in the art to choose and use 0%wt of both physical and chemical blowing agents. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
The component f) is cited in col. 9, lines 8-10 as polybutadiene with active carboxyl groups, i.e. plural carboxyl groups, and thereby at least two carboxyl groups appear to be present.

7.  All ranges in the composition of Kohlstrung et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

8.  The specific composition comprises (col. 9, lines 1-26):
0-12%wt, or 1.5-5%wt of a solid rubber (as to instant claims 1, 10);
5-65%wt, or 10-50%wt of a liquid or paste styrene-butadiene copolymer (as to instant claims 1, 10);
0-25%wt, or 1-12%wt of carboxyl groups-containing polybutadiene with Mw of as low as 1,000 (as to instant claim 1, 10);
0-40%wt, or 2-30%wt of a plasticizer (as to instant claim 9);
0-40%wt, or 2-30%wt of a hydrocarbon resin (as to instant claims 1, 10);
0.5-6.5%, or 0.8-4%wt of sulfur;
0.25-7.5%wt, or 0.5-5%wt of vulcanization accelerator;
0-6%wt of a chemical blowing agent (as to instant claim 1);
0-6%wt of a physical blowing agent (as to instant claim 2);
10-45%wt of a filler (as to instant claim 11),
the composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of at least 0.5 (col. 11, lines 10-15, as to instant claim 12).
The particularly preferred compositions comprise 1-3%wt of sulfur and 0-3.0%wt of quinone crosslinker (col. 9, lines 35-60).
9. The specific Example 15 comprises the following composition:
A) 15%wt of rape seed oil (i.e. plasticizer, as in col. 8, lines 34-39);
B) 9%wt of statistical polystyrene-polybutadiene copolymer, Tg -7ºC; styrene content 40%wt, vinyl fraction 55%mol, Mw 15,000 (as to instant claims 5-7);
C) 5.4%wt of solid polybutadiene;
D) 6%wt of active carboxyl groups-containing polybutadiene with Mw of 2100;
E) 18.5%wt of aromatic hydrocarbon resin;
F) 2.1%wt of sulfur;
G) 0.7%wt of MBTS (vulcanization accelerator);
H) 15.3%wt of mica and 11.5%wt of graphite (filler),
The composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of 1.04 (col. 19, lines 12-35, as to instant claim 12).
The composition is preferably characterized in that its viscosity at a temperature in the range of 15-60ºC is such that it can be pumped with a pump (col. 10, lines 1-5, as to instant claim 10).

10.  Further, comparing the compositions of Example 1 of Kohlstrung et al  and Table 2 of instant specification:
-the cis-1,4 polybutadiene solid rubber of Kohlstrung et al is the same cis-1,4-polybutadiene solid rubber of instant invention (component a1);
- Polystyrene-polybutadiene copolymer of Kohlstrung et al is the same polystyrene-polybutadiene copolymer of instant invention (component a2);
-Polybutadiene with active carboxyl groups having molecular weight 2100 of Kohlstrung et al is the same as the active carboxyl group-containing polybutadiene with molecular weight 1000-10000 of instant invention (component a4).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention (component a3) ([0037] of instant specification).

11.  Thus, 
The component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.

12. Though the active carboxyl groups-containing polybutadiene with molecular mass of 1,000-10,000 (component D) in Example 15) is not explicitly specified as liquid, since said polubutadiene is having molecular mass of as low as 1,000, therefore, said component will intrinsically and necessarily be, or would be reasonably expected to be, at least partially, in liquid state as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. It is further noted that the polybutadienes having Mw of 1,000-50,000 are used as liquid polydiene component a4) as claimed in instant invention (see [0042] of instant specification).

13. As to instant claim 1,  Kohlstrung et al teaches that the vulcanization system may be: b1) sulfur and one or more accelerators (col. 5, lines 30-32), b2) organic peroxides (col. 6, lines 1-10), b3) quinones (col. 6, lines 19-22). The combined vulcanization systems can also be employed (col. 6, lines 22-25). Therefore, based on the teachings of Kohlstrung et al, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of the vulcanization systems b1) and b3) as well, since it would have been obvious to choose material based on its suitability. 
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
14. Further, in the particularly preferred composition the sulfur is used in amount of 1-3%wt and quinone (i.e. an organic vulcanizing system) is used in amount of zero to 3%wt, which ranges are overlapping with those as claimed in instant invention.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

15. Though Kohlstrung et al discloses the solid rubber having cis 1,4-double bonds in amount of more than 85% (col. 7, lines 58-60), Kohlstrung et al does not specify said solid rubber having Mooney viscosity of 20-60.

16. However, Koch discloses a hot-vulcanizable pumpable rubber-based adhesive/sealant composition comprising a combination of a solid butadiene rubber and a liquid diene rubber (Abstract), further in combination with carbon black and plasticizers (col. 3, lines 20-35) and vulcanized by sulfur/accelerator vulcanization system (col. 3, lines 44-45), 
wherein the solid rubber is specified as having at least 95% of cis 1,4-double bonds and Mooney viscosity of 46-50 (col. 3, lines 9-17; col. 4, lines 61-66; col. 5, lines 1-5, also as to instant claim 17).
The composition is used in automobile industry (col. 3, lines 42-44; Abstract).

17. Since both Kohlstrung et al and Koch  are related to heat-curable pumpable sulfur-vulcanized compositions comprising a solid butadiene rubber and a liquid diene rubber, used as sealants in automobile industry (col. 1, lines 24-28; col. 2, lines 15-16; col. 10, lines 51-63), and thereby belong to the same field of endeavor, wherein Kohlstrung et al does not specify Mooney viscosity of used solid rubber, but Koch teaches the solid rubbers having Mooney viscosity of 45-50, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Koch  and Kohlstrung et al, and to include, at least partially, or obvious to try to include, at least partially, the solid rubber of Koch as the solid rubber component in the composition of Kohlstrung et al, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18.  Since the composition of Kohlstrung et al in view of Koch is substantially the same as that claimed in instant invention, i.e. having the same components in the same amounts as those claimed in instant invention or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Kohlstrung et al would be reasonably expected to comprise the properties having ranges the same as, overlapping with or close to those as claimed in instant invention as well, including a loss factor tan delta as that claimed in instant invention, and when baked forming a cured material having a ratio of decrease in strength at 190ºC of within 30% (as to instant claims 10, 12, 16). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19.  Further, based on the teachings of Kohlstrung et al in view of Koch, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the used components, so to produce the final composition having a desired combination of properties, depending on the specific end use of the composition, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

20. Claim(s) 19 is rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Kitson (US 2009/0312483).

21. The discussion with respect to Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) set forth in paragraphs 6-19 above, is incorporated here by reference.
22. Though Kohlstrung et al in view of Koch disclose the composition being an adhesive and/or sealant (col. 1, lines 13015); Kohlstrung et al in view of Koch do not specify thecarboxyl group-containing liquid polydiene rubber having a glass transition temperature of less than -30ºC. 
Kitson discloses an adhesive composition comprising a combination of a solid butadiene rubber and a liquid polyene rubber (Abstract, [0013]), wherein the liquid rubber includes carboxyl terminated isoprene rubbers and are specified as having a glass transition temperature (Tg) of less than -50ºC ([0015]).

23.  Since Kohlstrung et al in view of Koch and Kitson are related to adhesive/sealant compositions comprising a combination of a solid rubber and a liquid polydiene rubber, including carboxyl-terminated rubbers, and thereby belong to the same field of endeavor, wherein Kitson recites the used liquid rubbers, including carboxyl-terminated rubbers, as  having Tg of -50ºC, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kohlstrung et al in view of Koch and Kitson, and to include, or obvious to try to include, at least partially, the liquid carboxyl-terminated rubber having Tg of less than -50ºC of  Kitson as the liquid carboxyl-containing rubber in the composition of Kohlstrung et al in view of Koch as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
24.  Claim(s) 1, 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Shibata et al (US 6,066,690).

25. The discussion with respect to Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) set forth in paragraphs 6-19 above, is incorporated here by reference.

26.  Though Kohlstrung et al discloses the solid polydiene rubber (component e)) being a copolymer of butadiene with other comonomers such as styrene and/or acrylonitrile (col. 7, lines 57-66), Kohlstrung et al does not teach said copolymer being a butadiene-isoprene.

27. However, Shibata et al discloses a heat-vulcanizable rubber composition comprising rubber component in solid form, a sulfur-based vulcanizing agent, vulcanizing accelerators (col. 2, lines 42-45, 65-67) and foaming agents (col. 4, lines 15-25), used for making adhesives and sealants (col. 1, lines 14-16), wherein the solid rubber is specified as being butadiene-styrene copolymer, butadiene acrylonitrile copolymer and further butadiene-isoprene  copolymer (col. 2, lines 30-36).

28. Since both Shibata et al and Kohlstrung et al in view of Koch are related to heat-curable/vulcanizable rubber compositions comprising polydiene-based rubbers, sulfur-based curing agents, foaming agents, and used for making adhesives and sealants (see col. 10, lines 51-53 of Kohlstrung et al  and col. 1, lines 13-15 of Shibata et al), and thereby belong to the same field of endeavor, wherein Shibata et al teaches the use of not only butadiene-styrene copolymers and butadiene-acrylonitrile copolymers as solid rubbers, but further butadiene-isoprene copolymers, therefore, based on the combined teachings of Kohlstrung et al in view of Koch and Shibata et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the butadiene-isoprene copolymer as the solid rubber in the composition of Kohlstrung et al in view of Koch as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
29.  Applicant's arguments filed on April 13, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

30. In addition, with respect to the teachings of Kohlstrung et al (US 8,436,105), it is noted that:
1)  Kohlstrung et al discloses the same components as claimed in instant invention is relative amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention.
2) Kohlstrung et al discloses that both physical and chemical blowing agents are present in amount of 0-6%wt (col. 9, lines 15-17), and thereby can be both 0%wt as well (as to instant claims 1, 2). It would have been further obvious to a one of ordinary skill in the art to choose and use 0%wt of both physical and chemical blowing agents. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
3) Kohlstrung et al teaches that the vulcanization system may be: b1) sulfur and one or more accelerators (col. 5, lines 30-32), b2) organic peroxides (col. 6, lines 1-10), b3) quinones (col. 6, lines 19-22). The combined vulcanization systems can also be employed (col. 6, lines 22-25). The quinone crosslinker is used in amount of 0-3%wt (col. 9, lines 46-48). Therefore, based on the teachings of Kohlstrung et al, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of the vulcanization systems b1) and b3) as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764